Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Announces Rescheduled 2007-2008 Update CALGARY, June 25 /CNW/ - Compton Petroleum Corporation (CMT - TSX, CMZ - NYSE) wishes to announce that as a result of its offer to acquire Stylus Energy Inc., the release of its 2007 revised budget, including planned capital expenditures and guidance relating to production and cash flow for the year, as well as a summary of the Company's longer term strategic plans, has been rescheduled to Wednesday July 11, 2007. A conference call to discuss our updated 2007 budget is scheduled for that day at 1:30 pm (MT) or 3:30 pm (ET). Our offer, announced earlier today, relating to the acquisition of Stylus Energy Inc. and the resulting inclusion of its activities into our 2007 and longer term plans has occasioned the need to reschedule. The Stylus transaction reflects our continuing strategy of expansion and concentration on our focus natural gas resource plays. Approximately 65% of Stylus activities lay within our land base in southern Alberta and, together with their significant 3D seismic base, will assist in the development of our longer term plans for the area. We intend to accelerate the rationalization of our asset base and the redeployment of capital from non-core properties into the development of our focus natural gas resource properties. This process commenced with the announcement of the sale of our oil properties in the Peace River Arch area of Alberta. With the Stylus transaction announced today, we now intend to divest of an additional $40 to $50 million of non-core assets during the second half of 2007. We look forward to outlining in greater detail our plans for the remainder of 2007 and 2008 in the July 11, 2007 update. Compton Petroleum Corporation is a Calgary based company principally engaged in the exploration, development, and production of natural gas and natural gas liquids in the Western Canada Sedimentary Basin. Compton's shares are listed on the Toronto Stock Exchange under the symbol "CMT" and the New York Stock Exchange under the symbol "CMZ". Reader Advisory Statements in this news release may contain forward-looking information.
